 



Exhibit 10.18
     THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made and entered
into as of this 12th day of June (the “Contract Date”) by and between FIRST
INDUSTRIAL, L.P., a Delaware limited partnership (“Seller”), and NORTHFIELD
LABORATORIES, INC., a Delaware corporation (“Purchaser”).
     1. SALE.
     Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
purchase from Seller, for the purchase price set forth below and on the terms
and conditions set forth in this Agreement, all of the following:
          (a) that certain tract or parcel of land, together with all rights,
easements and interests appurtenant thereto including, but not limited to, any
streets or other public ways adjacent to said tract or parcel and any water or
mineral rights owned by, or leased to, Seller, which is described on Exhibit A
attached hereto and made a part hereof (the “Land”);
          (b) all of the buildings, structures, fixtures and other improvements
located on the Land, including, but not limited to, the building commonly known
by the street address 1200 Business Center Drive, Mount Prospect, Illinois, and
all other on-site structures, systems, and utilities associated with the
building (all such improvements being referred to herein as the “Improvements”),
but excluding improvements, if any, owned by any tenant(s) located therein;
          (c) Seller’s right, title and interest in all leases and other
agreements to occupy all or any portion of any or all of the Land and the
Improvements that are in effect on the Contract Date or into which Seller enters
prior to Closing (as hereinafter defined) pursuant to the terms of this
Agreement (collectively, the “Leases”);
          (d) all of Seller’s right, title and interest in and to all tangible
personal property upon the Land or within the Improvements, including, without
limitation, heating, ventilation and air conditioning systems and equipment,
appliances, furniture, tools and supplies, owned by Seller and used by Seller in
connection with the ownership and operation of the Land and the Improvements
(the “Personal Property”), but excluding any and all items of tangible personal
property owned by the tenants;
          (e) all of Seller’s right, title and interest in and to all assignable
contracts and agreements to which Seller is party (other than Leases) relating
to the upkeep, repair, maintenance, leasing or operation of any or all of the
Land, Improvements and the Personal Property, and all comparable contracts,
agreements or arrangements into which Seller enters prior to Closing pursuant to
this Agreement (collectively, the “Contracts”), except that Purchaser shall not
assume and accept at Closing those Contracts which constitute Rejected Contracts
(as hereinafter defined); and
          (f) to the extent transferable, all of Seller’s right, title and
interest (if any) in and to all intangible assets of any nature relating to any
or all of the Land, the Improvements and the Personal Property, including, but
not limited to, (i) all guaranties and warranties issued with respect to the
Personal Property or the Improvements; (ii) all plans and specifications,
drawings and prints describing the Improvements; (iii) trademarks or trade names
associated with the Improvements; and (iv) all licenses, permits, approvals,
certificates of occupancy, dedications,

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

 



--------------------------------------------------------------------------------



 



subdivision maps and entitlements now or hereafter issued, approved or granted
by any governmental authority in connection with the Land or the Improvements
(collectively, the “Intangibles”).
The Land, the Improvements, the Personal Property, the Contracts, the Leases and
the Intangibles are hereinafter referred to collectively as the “Property.”
     2. PURCHASE PRICE.
     The total purchase price to be paid to Seller by Purchaser for the Property
shall be SIX MILLION SEVEN HUNDRED THIRTY-ONE THOUSAND AND NO/100 DOLLARS
($6,731,000.00) (the “Purchase Price”), plus or minus prorations as hereinafter
provided.
     3. CLOSING.
     The purchase and sale contemplated herein shall be consummated at a closing
(“Closing”) to take place by mail or at the offices of the Title Company
(defined below). The Closing shall occur on June 23, 2006, or as otherwise
agreed by the parties (the “Closing Date”).
     4. DEPOSIT.
     Not later than two (2) business days after the execution and delivery of
this Agreement by Purchaser and Seller, Purchaser shall deposit, as its earnest
money deposit, the sum of One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) (the “Earnest Money”) in an escrow with the Title Company (the
“Escrow”) pursuant to escrow instructions in the form attached hereto as Exhibit
B. The Earnest Money and all interest earned thereon are herein collectively
referred to as the “Deposit.” Except as otherwise expressly set forth herein,
the Deposit shall be applied against the Purchase Price at Closing.
     5. SELLER’S DELIVERIES.
     Prior to the execution of this Agreement, Seller has delivered to Purchaser
all, to Seller’s Knowledge, of the documents and agreements described on
Exhibit C attached hereto and made a part hereof that are in Seller’s possession
or reasonable control (the “Documents”), except for the Documents described in
item (c) on Exhibit C which have been delivered to Purchaser only to the extent
such Documents are in Seller’s actual possession. Seller shall continue to make
available to Purchaser or its agents for inspection in the Chicago, Illinois
office of FR, all, to Seller’s knowledge, of the Documents in Seller’s
possession or reasonable control, except for the Documents described in item
(c) on Exhibit C which shall only be made available to Purchaser to the extent
such Documents are in Seller’s actual possession. The Documents that are
furnished to Purchaser pursuant to this Section 5 are being furnished to
Purchaser for information purposes only and without any representation or
warranty by Seller with respect thereto, express or implied, except as may
otherwise be expressly set forth in this Section 5 or Section 8.1 below, in
either case as limited by Sections 8.2 and 8.3 below. Seller hereby represents
and warrants to Purchaser that, to Seller’s knowledge, Seller has not failed to
deliver true and complete copies of any Documents in Seller’s possession or
reasonable control (except for the Documents described in item (c) on Exhibit C
which have been delivered to Purchaser only to the extent such Documents are in
Seller’s actual possession).

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

2



--------------------------------------------------------------------------------



 



     6. INSPECTION PERIOD.
          6.1. Basic Project Inspection. At all times prior to Closing,
including times following the “Inspection Period” (which Inspection Period is
defined to be the period commencing with the Contract Date and continuing
through and including June 15, 2006), Purchaser and Purchaser’s employees, third
party consultants, lenders, engineers, accountants and attorneys (collectively,
the “Purchaser’s Representatives”) shall be entitled to conduct a “Basic Project
Inspection” of the Property, which will include the rights to: (i) enter upon
the Land and Improvements, at reasonable times, to perform inspections and tests
of the Land and the Improvements, (ii) make investigations with regard to the
environmental condition of the Land and the Improvements and the compliance by
the Land and the Improvements with all applicable laws, ordinances, rules and
regulations, (iii) review the Leases affecting the Property, and (iv) interview
any tenant at the Improvements with respect to its current and prospective
occupancy of the Improvements as long as a representative of Seller is in
attendance throughout such interview, which representatives shall be made
reasonably available for such purposes. Purchaser shall provide not less than
one (1) business days’ prior notice to Seller before conducting any
investigations, study, interview or test to or at the Land and the Improvements.
If Purchaser determines, in its sole discretion that the Property is not
appropriate for Purchaser’s intended use, then Purchaser may terminate this
Agreement by written notice to Seller (the “Termination Notice”), delivered not
later than 5:00 p.m. (Chicago Time) on the last day of the Inspection Period
(the “Approval Date”), whereupon the Deposit shall be returned to Purchaser and
neither party shall have any further liabilities or obligations hereunder,
except for those liabilities and obligations that expressly survive a
termination of this Agreement. If Purchaser fails to timely deliver a
Termination Notice to Seller prior 5:00 p.m. (Chicago Time) on the Approval
Date, Purchaser shall be automatically deemed to have forever waived its right
to terminate this Agreement pursuant to this Section 6.1, and the Property shall
be deemed acceptable to Purchaser.
          6.2. Purchaser’s Undertaking. Purchaser hereby covenants and agrees
that it shall cause all studies, investigations and inspections performed at the
Land or the Improvements to be performed in a manner that does not unreasonably
disturb or disrupt the tenancies or business operations of the tenant(s) at the
Improvements. Purchaser shall not conduct (or cause to be conducted) any
physically intrusive investigation, examination or study of the Land or the
Improvements (any such investigation, examination or study, an “Intrusive
Investigation”) as part of its Basic Project Inspection or otherwise without
obtaining the prior written consent of Seller. In the event Purchaser desires to
conduct (or cause to be conducted) any Intrusive Investigation of the Land or
the Improvements, such as sampling of soils, other media, building materials, or
the other comparable investigation, Purchaser will provide a written scope of
work to Seller describing exactly what procedures Purchaser desires to perform.
Seller may withhold its consent to any Intrusive Investigation of the Land or
the Improvements in its sole discretion. Purchaser and Purchaser’s
Representatives shall, in performing its Basic Project Inspection, comply with
the agreed upon procedures and with any and all laws, ordinances, rules, and
regulations applicable to any or all of such procedures, the Land and the
Improvements. Neither Purchaser nor Purchaser’s Representatives shall report the
results of the Basic Project Inspection to any governmental or
quasi-governmental authority under any circumstances, unless required by
applicable law in its capacity as contract purchaser, without obtaining Seller’s
express written consent, which consent may be withheld in Seller’s sole
discretion. Purchaser Representatives shall: (a) together maintain comprehensive
general liability (occurrence) insurance in an .amount of not less than
$2,000,000

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

3



--------------------------------------------------------------------------------



 



covering any accident arising in connection with the presence of Purchaser and
Purchaser’s Representatives at the Land and the Improvements and the performance
of any investigations, examinations or studies thereon, and shall deliver a
certificate of insurance (in form and substance reasonably satisfactory to
Seller), naming Seller as an additional insured thereunder, verifying the
existence of such coverage to Seller prior to entry upon the Land or the
Improvements; and (b) promptly pay when due any third party costs associated
with its Basic Project Inspection. Purchaser shall, at Purchaser’s sole cost,
repair any damage to the Land or the Improvements resulting from the Basic
Project Inspection, and, to the extent Purchaser or Purchaser’s Representatives
alter, modify, disturb or change the condition of the Land or the Improvements
as part of the Basic Project Inspection or otherwise, Purchaser shall, at
Purchaser’s sole cost, restore the Land and the Improvements to the condition in
which the same were found before such alteration, modification, disturbance or
change. Purchaser hereby indemnifies, protects, defends and holds Seller,
Seller’s affiliates, their respective partners, shareholders, officers and
directors, and all of their respective successors and assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any and all losses,
damages, claims, causes of action, judgments, damages, costs and expenses
(including reasonable attorneys’ fees and court costs) (collectively, “Losses”)
that Seller or any Seller Indemnified Party suffers or incurs as a result of, or
in connection with Purchaser’s Basic Project Inspection or Purchaser’s or
Purchaser’s Representatives entry upon the Land or the Improvements hereunder.
Purchaser’s undertakings pursuant to this Section 6.2 shall indefinitely survive
a termination of this Agreement or the Closing and shall not be merged into any
instrument of conveyance delivered at Closing.
          6.3. Confidentiality. Purchaser agrees to maintain in confidence the
information and terms contained in the Evaluation Materials (defined below) and
this Agreement (collectively, the “Transaction Information”). Purchaser shall
not, under any circumstances, disclose all or any portion of the Transaction
Information to any person or entity and shall maintain the Transaction
Information in the strictest confidence; provided, however, that Purchaser may
disclose the Transaction Information: (a) to Purchaser’s Representatives to the
extent that Purchaser determines Purchaser’s Representatives reasonably need to
know such Transaction Information in order to assist, and perform services on
behalf of, Purchaser; (b) to the extent required by any applicable statute, law,
regulation or governmental authority; and (c) in connection with any litigation
that may arise between the parties in connection with the transactions
contemplated by this Agreement. Purchaser shall advise Purchaser’s
Representatives of the provisions of this Section 6.3 and cause such parties to
maintain the Transaction Information as confidential information and otherwise
comply with the terms of this Section 6.3. For purposes of this Agreement, the
term “Evaluation Materials” shall mean the Documents and any other materials or
information delivered or made available by Seller or its agents to Purchaser or
Purchaser’s Representatives together with (i) all analyses, compilations,
studies or other documents prepared by (or on behalf of) Purchaser, which
contain or otherwise reflect such information or materials and (ii) the results
of any studies, analysis or investigation of the Property undertaken by or on
behalf of Purchaser. Purchaser agrees that the Evaluation Materials shall be
used solely for purposes of evaluating the acquisition and potential ownership
and operation of the Property. Notwithstanding anything contained herein to the
contrary, it is understood and agreed that money damages would not be a
sufficient remedy for any breach of this Section 6.3 by Purchaser or Purchaser’s
Representatives and that Seller shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach of this
Section 6.3 by Purchaser or Purchaser’s Representatives. Purchaser further
agrees to waive any requirement for the security or posting of any bond in
connection with such remedy.

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

4



--------------------------------------------------------------------------------



 



Such remedy shall not be deemed to be the exclusive remedy for breach of this
Section 6.3 but shall be in addition to all other remedies available at law or
in equity to Seller. In the event this Agreement is terminated for any reason
whatsoever, Purchaser shall promptly (and in any event within three (3) business
days after the effective date of termination) return to Seller the Documents and
any and all copies of the Documents and destroy any and all other Evaluation
Materials. The undertakings of Purchaser pursuant to this Section 6.3 shall
survive the termination of this Agreement.
          6.4. Rejection of Contracts. Purchaser may elect, in its sole
discretion, to require that Seller, at Seller’s expense, terminate any of the
Contracts other than Brokerage Agreements (as hereinafter defined) and security
contracts provided Purchaser notifies Seller of such election prior to the
Approval Date (any such Contracts that Purchaser elects to terminate, the
“Rejected Contracts”).
     7. TITLE AND SURVEY MATTERS.
          7.1. Conveyance of Title. At Closing, Seller agrees to deliver to
Purchaser a Special Warranty Deed (“Deed”), in recordable form, conveying the
Land and the Improvements to Purchaser, free and clear of all liens, claims and
encumbrances except for the following items (the “Permitted Exceptions”):
(1) taxes not yet due and payable; (2) those matters that may be approved (or
deemed approved) by Purchaser pursuant to Section 7.4 or Section 10.1; (3) the
rights of tenants pursuant to the Leases; (4) matters arising out of any act of
Purchaser or Purchaser’s Representatives; and (5) local, state and federal laws,
ordinances, rules and regulations, including, but not limited to, zoning
ordinances (those liens, claims, encumbrances and matters referred to in items
(1) and (3) — (5) above, the “Existing Permitted Exceptions”).
          7.2. Title Commitment. Promptly after the receipt of the same (and in
any events within ten (10) business days after the Contract Date), Purchaser
shall deliver to Seller a commitment (the “Title Commitment”) issued by First
American Title Insurance Company (30 North LaSalle Street, Suite 310, Chicago,
Illinois 60602, Attn: Richard Seidel) (the “Title Company”), for an owner’s
title insurance policy with respect to the Land (the “Title Policy”), in the
full amount of the Purchase Price, together with copies of all recorded
documents evidencing title exceptions raised in “Schedule B” of such Title
Commitment. It shall be a condition precedent to Purchaser’s obligation to
proceed to Closing that, at Closing, the Title Company shall issue the Title
Policy (or a “marked” Title Commitment) insuring, in the full amount of the
Purchase Price, Purchaser as the fee simple owner of the Land and the
Improvements, subject only to the Permitted Exceptions. If the foregoing
condition precedent fails for any reason other than the actions or omissions of
Purchaser, Purchaser may elect to either (i) proceed to Closing and waive the
failure of such condition or (ii) terminate this Agreement by delivery of
written notice to Seller on or prior to Closing, in which event (i) the Deposit
shall be returned to Purchaser, and (ii) neither party shall have any further
liabilities or obligations hereunder except for those liabilities and
obligations that expressly survive a termination of this Agreement.
          7.3. Survey. Seller shall deliver to Purchaser a copy of an existing
survey of the Land and the Improvements (the “Survey”) together with the
Documents to the extent in Seller’s possession. Any updates of the Survey,
including, but not limited to recertification thereof, or any

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

5



--------------------------------------------------------------------------------



 



new survey (any such new or updated survey, an “Updated Survey”) shall be the
sole responsibility of Purchaser.
          7.4. Defects and Cure.
               7.4.1. Purchaser’s Defect Notices. Purchaser shall accept title
to the Land and the Improvements subject to all of the Existing Permitted
Exceptions. If the Updated Survey or the Title Commitment discloses exceptions
to title other than the Existing Permitted Exceptions (such exceptions to title
being referred to as the “Disclosed Exceptions”), then Purchaser shall have
until 5:00 p.m. (Chicago time) on the later of the date that is five
(5) business days prior to the Approval Date and the date on which Purchaser has
received both the Title Commitment and the Survey, within which to notify Seller
of any such Disclosed Exceptions to which Purchaser reasonably objects (any such
notice, a “Defect Notice”) on the grounds that such Disclosed Exceptions either
(a) render title unmarketable or uninsurable at regular rates, or (b) materially
and adversely affect Purchaser’s intended use of the Property or the value of
the Property. Notwithstanding anything contained herein to the contrary,
Purchaser shall have no right to object to any matters disclosed by the Updated
Survey or the Title Commitment (or any further updates to either of the
foregoing) unless Purchaser delivers a Defect Notice with respect to the Title
Commitment and/or the Updated Survey, within the earlier of the date that is
five (5) business days prior to the Approval Date and the date on which
Purchaser has received both the Title Commitment and the Survey. If the Title
Commitment, the Updated Survey or any update to either of the foregoing that
occurs prior to Closing discloses any exceptions other than the Existing
Permitted Exceptions that do not either (i) render title unmarketable or
uninsurable at regular rates or (ii) materially and adversely affect Purchaser’s
intended use of the Property or the value of the Property, such exceptions shall
be deemed Permitted Exceptions for all relevant purposes under this Agreement.
Any exceptions to title (other than the Existing Permitted Exceptions and the
Disclosed Exceptions) that arise between the effective date of the Title
Commitment or Seller’s receipt of an Updated Survey, as the case may be, and the
Closing are referred to herein as “New Defects.” Purchaser shall have five
(5) business days after its receipt of written notice or updated title evidence
reflecting any New Defects within which to notify Seller in writing of any such
New Defects to which Purchaser reasonably objects on the grounds that such New
Defects either (a) render title unmarketable or uninsurable at regular rates or
(b) materially and adversely affect Purchaser’s intended use of the Property or
the value of the Property.
               7.4.2. Seller’s Response Notices. Seller shall be obligated to
cure and remove (or procure title insurance over) all of the following classes
of New Defects and Disclosed Exceptions (“Mandatory Cure Items”), if any:
(i) the liens of any mortgage, trust deed or deed of trust evidencing an
indebtedness owed by Seller; (ii) tax liens for delinquent ad valorem real
estate taxes; (iii) mechanics liens pursuant to a written agreement either
between (x) the claimant (the “Contract Claimant”) and Seller or its employees,
officers or managing agents (the “Seller Parties”) or (y) the Contract Claimant
and any other contractor, materialman or supplier with which Seller or the
Seller Parties have a written agreement; and (iv) broker’s liens pursuant to a
written agreement between the broker and Seller or any Seller Parties. Seller
may elect, in its sole discretion, to cure and remove any Disclosed Exception or
New Defect identified by Purchaser in a Defect Notice by delivering written
notice to Purchaser (a “Seller’s Response Notice”) indicating that Seller has
elected to cure and remove any such matters (any

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

6



--------------------------------------------------------------------------------



 



such matters that Seller elects to cure and remove, “Seller Cure Items”) not
later than the sooner to occur of (i) five (5) business days after Seller’s
receipt of the applicable Defect Notice; or (ii) Closing. Seller shall have
until Closing to cure and remove (or procure title insurance over) any Seller
Cure Items, and, Seller may delay Closing by up to ten (10) business days in
order to cure and remove (or procure title insurance over) any such Seller Cure
Items. If Seller fails to provide a Seller’s Response Notice, Seller shall be
deemed to have delivered a Seller’s Response Notice electing not to cure and
remove any New Defects or Disclosed Exceptions identified by Purchaser in the
applicable Defect Notice. If Seller elects (or is deemed to elect) not to cure
and remove any Disclosed Exceptions or New Defects, Purchaser may elect, in its
sole discretion and as its sole remedy hereunder, at law or in equity, by
delivery of written notice to Seller not later than the first to occur of
(i) the date that is five (5) business days after Purchaser’s receipt (or deemed
receipt) of a Seller’s Response Notice; or (ii) Closing, to either (a) proceed
to Closing and accept title to the Land and the Improvements, subject to those
Disclosed Exceptions or New Defects, as the case may be, that Seller has refused
(or is deemed to have refused) to cure or remove, without deduction or offset
against the Purchase Price or (b) terminate this Agreement, in which event the
Deposit shall be returned to Purchaser and neither party shall have any further
liabilities or obligations pursuant to this Agreement except those liabilities
or obligations that expressly survive termination of this Agreement. If
Purchaser fails to timely notify Seller of its election pursuant to the
preceding sentence, Purchaser shall be deemed to have elected alternative (a).
               7.4.3. Title Cure Provisions. If, on or prior to Closing, Seller
fails to cure and remove (or procure title insurance over) each Disclosed
Exception or New Defect (other than Mandatory Cure Items), as the case may be,
that Seller agreed to cure (pursuant to a Seller’s Response Notice), Purchaser
may, at its option and as its sole remedy hereunder, at law or in equity, either
(i) terminate this Agreement by written notice to Seller on or prior to Closing,
in which event the Deposit shall be returned to Purchaser and this Agreement,
without further action of the parties, shall become null and void and neither
party shall have any further liabilities or obligations under this Agreement
except for those liabilities or obligations which expressly survive termination
of this Agreement; or (ii) elect to consummate the Closing and accept title to
the Land and Improvements subject to all those Disclosed Exceptions or New
Defects that Seller has failed to cure or remove (in which event, all such
exceptions to title shall be deemed Permitted Exceptions), without deduction or
offset against the Purchase Price. If Purchaser fails to make either such
election, Purchaser shall be deemed to have elected option (ii). If Seller fails
to cure and remove (whether by endorsement or otherwise) any Mandatory Cure
Items on or prior to Closing, Purchaser may, at its option and by delivery of
written notice to Seller on or prior to Closing, either (A) terminate this
Agreement, in which event the Deposit shall be returned to Purchaser and this
Agreement, without further action of the parties, shall become null and void and
neither party shall have any further liabilities or obligations under this
Agreement except for those liabilities and obligations which expressly survive a
termination of this Agreement, or (B) proceed to close with title to the Land
and Improvements as it then is with the right to deduct from the Purchase Price
the liquidated amount reasonably necessary to cure and remove (by endorsement or
otherwise), as mutually and reasonably determined by Purchaser and Seller, those
Mandatory Cure Items that Seller fails to cure and remove.

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

7



--------------------------------------------------------------------------------



 



     8. SELLER’S REPRESENTATIONS.
          8.1. Seller’s Representations. Seller represents and warrants to
Purchaser that the following matters are true as of the Contract Date, in all
material respects, except as may otherwise be provided in the Documents or on
Exhibit D attached hereto and made a part hereof.
               8.1.1. Litigation. To Seller’s knowledge, there is no pending or
threatened litigation or governmental proceedings against the Property and, to
Seller’s knowledge, there is no pending or threatened litigation or governmental
proceedings against Seller that, if such litigation or proceedings were to
result in a final determination against Seller or the Property, would result in
material encumbrance upon the Property, or would materially affect the validity
or enforceability of this Agreement or the performance of Seller under this
Agreement.
               8.1.2. United States Person. Seller is a “United States Person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended, and shall execute and deliver an “Entity Transferor” certification
at Closing.
               8.1.3. Condemnation. To Seller’s knowledge, there is no pending
or contemplated condemnation or other governmental taking proceedings affecting
all or any part of the Land and the Improvements.
               8.1.4. Environmental Matters. Seller has received no written
notification from any governmental authority, and, to Seller’s Knowledge, it is
not the case, that (x) all or some portion of the Land and the Improvements
violates any Environmental Laws (as hereinafter defined); or (y) any Hazardous
Substances (as hereinafter defined) have been stored or generated at, released
or discharged from or are present upon the Land and the Improvements, except in
the ordinary course of business and in accordance with all Environmental Laws.
As used herein, “Hazardous Substances” means all hazardous or toxic materials,
substances, pollutants, contaminants, or wastes currently identified as a
hazardous substance or waste in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (commonly known as “CERCLA”), as amended,
the Superfund Amendments and Reauthorization Act (commonly known as “SARA”), the
Resource Conservation and Recovery Act (commonly known as “RCRA”), or any other
federal, state or local legislation or ordinances applicable to the Land or the
Improvements. As used herein, the term “Environmental Laws” shall mean all
federal, state and local environmental laws, rules, statutes, directives,
binding written interpretations, binding written policies, ordinances and
regulations issued by any governmental authority and in effect as of the date of
this Agreement with respect to or which otherwise pertain to or affect the Land
or the Improvements, or any portion thereof, the use, ownership, occupancy or
operation of the Land or the Improvements, or any portion thereof, or any owner
of the Land, and as same have been amended, modified or supplemented from time
to time prior to the date of this Agreement, including but not limited to
CERCLA, the Hazardous Substances Transportation Act (49 U.S.C. § 1802 et seq.),
RCRA, the. Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Emergency Planning
and Community Right-to-Know Act of 1986 (42 U.S.C. § 11001 et seq.), the Radon
and Indoor Air Quality Research Act

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

8



--------------------------------------------------------------------------------



 



(42 U.S.C. § 7401 note, et seq.), SARA, comparable state and local laws, and any
and all rules and regulations which have become effective prior to the date of
this Agreement under any and all of the aforementioned laws.
               8.1.5. Due Authorization; Conflict. Seller is a limited
partnership, duly organized, validly existing and in good standing under the
laws of the State of Delaware, and is qualified to do business in and is in good
standing under the laws of the State of Illinois. Seller has full power to
execute, deliver and carry out the terms and provisions of this Agreement and
each of the other agreements, instruments and documents herein required to be
made or delivered by Seller pursuant hereto, and has taken, or will take prior
to Closing, all necessary action to authorize the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents. The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Seller
pursuant hereto on behalf of Seller are and shall be duly authorized to sign the
same on Seller’s behalf and to bind Seller thereto. The execution and delivery
of, and consummation of the transactions contemplated by, this Agreement are not
prohibited by, and will not conflict with, constitute grounds for termination
of, or result in the breach of, any of the agreements or instruments to which
Seller is now party or by which it is bound, or any order, rule or regulation of
any court or other governmental agency or official.
               8.1.6. Enforceability. This Agreement has been, and each and all
of the other agreements, instruments and documents herein required to be made by
Seller pursuant hereto have been, or on the Closing Date will have been,
executed by or on behalf of Seller, and when so executed, are and shall be
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and, as to enforceability, the general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or at law).
               8.1.7. Leases. Copies of all Leases in effect as of the Contract
Date (the “Existing Leases”), and all amendments thereto and guaranties thereof,
if any, have been furnished by Seller to Purchaser and the copies so provided
are true and complete. The Existing Leases have not been amended, modified or
terminated (except for any amendments delivered to Purchaser pursuant to the
preceding sentence). To Seller’s knowledge, (i) the Existing Leases are
presently in full force and effect without any material default thereunder by
the applicable tenant; (ii) no tenant has prepaid rent by more than 30 days in
advance; (iii) any tenant improvements that Seller, as landlord, is obligated to
complete, prior to the date hereof and pursuant to any Existing Lease, has been
completed and accepted by the applicable tenant; and (iv) no tenant has notified
Seller, as landlord, in writing, of any default by Seller pursuant to an
Existing Lease that remains uncured.
               8.1.8. Contracts. Seller is not party to any service contracts,
management contracts or other comparable agreements that are binding upon the
Land and the Improvements other than the Contracts.
               8.1.9. Bankruptcy Matters. Seller has not made a general
assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or suffered the filing of an

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

9



--------------------------------------------------------------------------------



 



involuntary petition by its creditors, suffered the appointment of a receiver to
take possession of substantially all of its assets, suffered the attachment or
other judicial seizure of substantially all of its assets, admitted its
inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally.
               8.1.10. No Brokers. Seller has delivered or made available as
Documents true and complete copies of any and all listing agreements, brokerage
agreements, Leases or other comparable agreements (collectively, “Brokerage
Agreements”) into which Seller has entered in connection with the Property, and
pursuant to which a leasing commission or finder’s fee may be payable subsequent
to Closing.
               8.1.11. Employees. Seller has no employees at the Property.
          8.2. Seller’s Knowledge. All references in this Agreement to “Seller’s
knowledge,” “Seller’s actual knowledge” or words of similar import shall refer
only to the actual (as opposed to deemed, imputed or constructive) knowledge of
Steve Janowiak, Dispositions, Kara Crousore, Property Manager, and Dennis
Salinas, Marketing Leasing Director, all of First Industrial Realty Trust, Inc.,
an affiliate of Seller, without inquiry and, notwithstanding any fact or
circumstance to the contrary, shall not be construed to refer to the knowledge
of any other person or entity. Seller represents and warrants that Steve
Janowiak, Dennis Salinas and Kara Crousore are the employees or agents of Seller
most familiar with the Property and that they are familiar with the condition
and operation of the Property.
          8.3. Limitations. The representations and warranties of Seller to
Purchaser contained in Section 8.1 hereof, as modified by the Approval Date
Certificate (as hereinafter defined) and the Closing Date Certificate (as
hereinafter defined) (the “Seller Representations”), shall survive the Closing
Date and the delivery of the Deed for a period of one (1) year. No claim for a
breach of any Seller Representation, or the failure or default of a covenant or
agreement of Seller that survives Closing, shall be actionable or payable unless
(a) the breach in question results from, or is based on, a condition, state of
facts or other matter which was not disclosed to, or known by, Purchaser prior
to Closing, (b) the valid claims for all such breaches collectively aggregate
more than Twenty-Five Thousand and No/100 Dollars ($25,000.00), in which event
the full amount of such claims shall be actionable, and (c) written notice
containing a description of the specific nature of such breach shall have been
delivered by Purchaser to Seller prior to the expiration of said one (1) year
survival period, and an action with respect to such breach(es) shall have been
commenced by Purchaser against Seller within one (1) year after Closing.
Notwithstanding anything contained herein to the contrary, the maximum amount
that Purchaser shall be entitled to collect from Seller in connection with all
suits, litigation or administrative proceedings resulting from all breaches by
Seller of any Seller Representations or any covenants of Seller shall in no
event exceed $325,000.00 in the aggregate. Notwithstanding anything to the
contrary contained herein, if Purchaser is notified in any Document, or in
writing by Seller, or otherwise becomes aware (which awareness shall be deemed
to have occurred if and to the extent that Purchaser is provided with access to
books, records or other materials that directly contradict a Seller
Representation), that any Seller Representation made by Seller is not true or
correct as of the Contract Date, or that such Seller Representation is not true
or correct on or before the Closing, or is notified in any Document, or in
writing by Seller, or otherwise becomes aware (which awareness shall be deemed
to have occurred if and to the extent that Purchaser is provided with access to
books, records or other written material

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

10



--------------------------------------------------------------------------------



 



that directly indicates a covenant of Seller has not been satisfied), that
Seller has failed to perform any covenant and agreement herein contained and
Purchaser shall nevertheless acquire the Property notwithstanding such fact,
Purchaser shall not be entitled to commence any action after Closing to recover
damages from Seller due to such Seller Representation(s) failing to be true or
correct (and Purchaser shall not be entitled to rely on such Seller
Representation), or such covenant(s) and agreement(s) having failed to be
performed by Seller.
          8.4. Representation Condition. It shall be a condition precedent to
Purchaser’s obligation to proceed to Closing that all of the Seller
Representations made herein are true and correct, in all material respects, as
of the Contract Date, Approval Date and the Closing Date (the “Representation
Condition”). For purposes of determining those Seller Representations that
remain true and correct, in all material respects, as of the Approval Date,
Seller shall deliver to Purchaser, on or prior to the Approval Date, a
certificate (the “Approval Date Certificate”) certifying that all of the Seller
Representations made as of the Contract Date remain true and correct as of the
Approval Date, in all material respects, except for changes and qualifications
specified by Seller in such Approval Date Certificate such that the Approval
Date Certificate is true and accurate in all material respects. If Seller fails
to provide an Approval Date Certificate, Seller shall be deemed to have
certified (subject to the limitations hereinafter set forth) that all of the
Seller Representations hereunder remain true and correct, in all material
respects, as of the Approval Date. The representations, warranties and
certifications contained in such Approval Date Certificate, whether provided or
deemed provided, shall be made by Seller to the standard of knowledge, if any,
contained herein for the applicable representations, warranties or
certifications and subject to all of the terms, conditions and limitations
contained in Sections 8.2 and 8.3 of this Agreement. Notwithstanding anything
contained herein to the contrary, if the Approval Date Certificate indicates
that any Seller Representations are not true and correct, in all material
respects, as of the Approval Date (or were not true and correct, in all material
respects, as of the Contract Date), or if Purchaser otherwise determines or
becomes aware, prior to the Approval Date, that any Seller Representations are
untrue or inaccurate, in all material respects, Purchaser may, in its sole
discretion and as its sole and exclusive remedy hereunder, at law or in equity,
elect within five (5) business days of the Approval Date either to
(aa) terminate this Agreement by delivery of written notice to Seller, whereupon
the Deposit shall be promptly returned to Purchaser and neither party shall have
any further liability hereunder, except for those liabilities that expressly
survive a termination of this Agreement; or (bb) proceed to Closing and accept
the untruth or inaccuracy of the applicable Seller Representations with no
further right to terminate the Agreement (or pursue any other right or remedy)
on the basis of the untruth or inaccuracy thereof. Notwithstanding anything
contained herein to the contrary, if any Seller Representation is untrue or
inaccurate in any material respect and Purchaser becomes aware of such untruth
or inaccuracy prior to Closing, Purchaser may elect, in its sole discretion and
as its sole remedy hereunder, at law or in equity, either to (i) terminate this
Agreement by delivery of written notice to Seller on or prior to Closing (or
within five (5) business days of the Approval Date to the extent Purchaser
becomes aware of such untruth or inaccuracy on or prior to the Approval Date),
whereupon the Deposit shall be promptly returned to Purchaser and neither party
shall have any further liability hereunder, except for those liabilities that
expressly survive a termination of this Agreement; or (ii) proceed to Closing
and accept the untruth or inaccuracy of such Seller Representation with no
further right to terminate the Agreement (or pursue any other right or remedy)
on the basis of the untruth or inaccuracy thereof.

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

11



--------------------------------------------------------------------------------



 



     9. PURCHASER’S COVENANTS AND REPRESENTATIONS.
     Effective as of the execution of this Agreement, Purchaser hereby covenants
with Seller, and represents and warrants to Seller, as follows:
          9.1. 1031 Exchange. Purchaser recognizes and understands that this
transaction may be part of a contemplated “like kind” exchange for Seller under
§1031 of the Internal Revenue Code (the “Exchange”). As such, Purchaser agrees
to cooperate with Seller in effectuating the Exchange, which cooperation may
include the execution of documents, (which delays shall not exceed sixty
(60) days) and the taking of other reasonable action, as is necessary in the
opinion of Seller, to accomplish the Exchange; provided, however, that Purchaser
shall not be required to assume any additional expense or liability in
connection with, or as part of its cooperation with, the Exchange. The covenant
contained in this Section 9.1 shall survive the Closing and shall not be merged
into any instrument of conveyance delivered at Closing.
          9.2. Due Authorization. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Purchaser has full power to execute, deliver and carry out the terms and
provisions of this Agreement and each of the other agreements, instruments and
documents herein required to be made or delivered by Purchaser pursuant hereto,
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and such other agreements, instruments and
documents. The individuals executing this Agreement and all other agreements,
instruments and documents herein required to be made or delivered by Purchaser
pursuant hereto on behalf of Purchaser are and shall be duly authorized to sign
the same on Purchaser’s behalf and to bind Purchaser thereto.
          9.3. Enforceability. This Agreement has been, and each and all of the
other agreements, instruments and documents herein required to be made by
Purchaser pursuant hereto have been, or on the Closing Date will have been,
executed by Purchaser or on behalf of Purchaser, and when so executed, are and
shall be legal, valid, and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and other similar laws
affecting the rights of creditors generally and, as to enforceability, the
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          9.4. No Conflict. The execution and delivery of, and consummation of
the transactions contemplated by this Agreement is not prohibited by, and will
not conflict with, constitute grounds for termination of, or result in the
breach of any of the agreements or instruments to which Purchaser is now party
or by which it is bound, or any order, rule or regulation of any court or other
governmental agency or official.
     10. ACTIONS AFTER THE CONTRACT DATE. The parties covenant to do the
following through the Closing Date:
          10.1. Title. From and after the Approval Date, Seller shall not make
any change to the condition of title to either or both of the Land and the
Improvements that would change the condition of title approved or deemed
approved by Purchaser pursuant to Section 7.4, except as required by law or by
Section 7.4, or with Purchaser’s advance written consent, which consent may

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

12



--------------------------------------------------------------------------------



 



be withheld in Purchaser’s sole discretion. From and after the Approval Date,
Seller shall not sell, or assign or create any right, title or interest in, any
or all of the Land, the Improvements and any part of either of them, or create
any lien, encumbrance or charge thereon, without the prior written consent of
Purchaser, which consent may be withheld in Purchaser’s sole discretion.
          10.2. Maintenance and Operation of Property. Seller shall maintain the
Land and the Improvements in substantially its current condition (normal wear
and tear and damage by casualty excepted); shall maintain existing insurance
coverage in full force and effect; and shall operate and maintain the Land and
the Improvements in the ordinary course of Seller’s business; provided, however,
that in no event shall Seller be obligated to make any capital repairs,
replacements or improvements to the Improvements. From and after the Approval
Date, Seller shall not enter into any new contract or agreement with respect to
the ownership and operation of the Land and the Improvements that would be
binding on Purchaser or the Property after Closing, without Purchaser’s prior
written approval (which approval may be withheld in Purchaser’s sole
discretion).
          10.3. Leasing Activities. From and after the Contract Date, Seller
shall not execute and enter into any new lease, license or occupancy agreement
for all or some portion of the Land and the Improvements, including, without
limitation, any amendment, renewal, expansion or modification to, or termination
of, any Existing Lease (all of the foregoing, a “New Lease”) unless Seller
obtains Purchaser’s advance written consent to such New Lease, which consent may
be withheld in Purchaser’s sole discretion, but which consent shall be deemed
automatically given if Purchaser fails to respond within five (5) days after
Seller makes a written request for same. New Leases shall not include, and
Seller shall be free to execute and enter into at any time, any amendments,
modifications, renewals or expansions of any Existing Lease pursuant to the
terms of such Existing Lease.
          10.4. Leasing Expenses. At Closing, Purchaser shall reimburse Seller
for any and all New Lease Expenses (as hereinafter defined) to the extent that
the same have been paid by Seller prior to Closing. In addition, at Closing,
Purchaser shall expressly assume and accept, in writing, Seller’s obligations to
pay when due any New Lease Expenses unpaid as of the Closing. “New Lease
Expenses” shall mean, collectively, any and all commissions and fees or costs
and expenses (including tenant improvement costs) arising out of or in
connection with either or both of (i) any extension, renewal or expansion of any
Existing Lease exercised between the Contract Date and the Closing Date and
(ii) any New Lease. New Lease Expenses shall include, without limitation, (a)
brokerage commissions and fees to effect any such leasing transaction,
(b) expenses incurred for repairs and tenant improvements, and (c) reasonable
legal fees for services in connection with the preparation of documents and
other services rendered in connection with the effectuation of the leasing
transaction. Commissions of leasing and rental agents and tenant improvement
allowances for any Existing Leases relating to the base lease term or any
renewal term that is elected or with respect to which an option is exercised, as
the case may be, prior to the Contract Date shall be paid in full at or prior to
Closing by Seller, without contribution or proration from Purchaser (any such
commissions or tenant improvements allowances, “Seller’s Commissions”).
Commissions of leasing and rental agents and tenant improvement allowances for
(x) any renewals (other than renewals elected or with respect to which an option
is exercised prior to the Contract Date) or expansions of any Existing Lease,
and (y) any New Leases shall be the sole responsibility of Purchaser, without
contribution or proration from Seller (any such commissions or tenant

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

13



--------------------------------------------------------------------------------



 



improvements allowances, “Purchaser’s Commissions”). Seller hereby indemnifies,
protects, defends and holds Purchaser, and its successors and assigns (the
“Purchaser’s Indemnified Parties”), harmless from and against any and all Losses
that any or all of Purchaser and any Purchaser’s Indemnified Parties actually
suffer and incur as a result of the failure by Seller to timely pay or discharge
any of the Seller’s Commissions. Purchaser hereby indemnifies, protects, defends
and holds Seller and the Seller Indemnified Parties harmless from and against
all Losses that any or all of Seller and the Seller Indemnified Parties actually
suffer or incur as a result of the failure by Purchaser to timely pay or
discharge any of the Purchaser’s Commissions or any New Lease Expenses. The
terms of this Section 10.4 shall survive the Closing and the delivery of any
conveyance documentation.
          10.5. Lease Enforcement. Prior to the Closing Date, Seller shall have
the right, but not the obligation, to enforce the rights and remedies of the
landlord under any Existing Lease or New Lease, by summary proceedings or
otherwise, and to apply all or any portion of any security deposit then held by
Seller toward any loss or damage incurred by Seller by reason of any defaults by
tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Purchaser under this Agreement in any manner.
     11. PROPERTY SOLD “AS IS”.
          11.1. Except as is otherwise expressly provided in this Agreement,
Seller hereby specifically disclaims any warranty (oral or written) concerning:
(i) the nature and condition of the Property and the suitability thereof for any
and all activities and uses that Purchaser elects to conduct thereon; (ii) the
manner, construction, condition and state of repair or lack of repair of the
Improvements; (iii) the compliance of the Land and the Improvements or their
operation with any laws, rules, ordinances or regulations of any government or
other body; and (iv) any other matter whatsoever except as expressly set forth
in this Agreement. EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON A STRICTLY “AS IS”
“WHERE IS” BASIS AS OF THE CLOSING DATE, AND SELLER MAKES NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING,
BUT IN NO WAY LIMITED TO, ANY WARRANTY OF QUANTITY, QUALITY, CONDITION,
HABITABILITY, MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE
OF THE PROPERTY, ANY IMPROVEMENTS LOCATED THEREON OR ANY SOIL CONDITIONS RELATED
THERETO.
          11.2. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT PURCHASER IS NOT
RELYING ON (AND SELLER HEREBY DISCLAIMS AND RENOUNCES) ANY REPRESENTATIONS OR
WARRANTIES MADE BY OR ON BEHALF OF SELLER OF ANY KIND OR NATURE WHATSOEVER,
EXCEPT FOR THOSE PARTICULAR REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED IN
THIS AGREEMENT. FURTHER, PURCHASER, FOR PURCHASER AND PURCHASER’S SUCCESSORS AND
ASSIGNS, HEREBY RELEASES SELLER FROM, AND WAIVES, ANY AND ALL CLAIMS AND
LIABILITIES AGAINST SELLER FOR, RELATED TO, OR IN CONNECTION WITH, ANY
ENVIRONMENTAL OR PHYSICAL CONDITION AT THE PROPERTY (OR THE PRESENCE OF ANY
MATTER OR SUBSTANCE RELATING TO THE ENVIRONMENTAL CONDITION OF THE PROPERTY),
INCLUDING, BUT NOT LIMITED

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

14



--------------------------------------------------------------------------------



 



TO, CLAMS AND/OR LIABILITIES RELATING TO (IN ANY MANNER WHATSOEVER) ANY
HAZARDOUS, TOXIC OR DANGEROUS MATERIALS OR SUBSTANCES LOCATED IN, AT, ABOUT OR
UNDER THE PROPERTY, OR FOR ANY AND ALL CLAIMS OR CAUSES OF ACTION (ACTUAL OR
THREATENED) BASED UPON, IN CONNECTION WITH, OR ARISING OUT OF, CERCLA, AS
AMENDED BY SARA, AND AS MAY BE FURTHER AMENDED FROM TIME TO TIME, RCRA, OR ANY
OTHER CLAIM OR CAUSE OF ACTION (INCLUDING ANY FEDERAL OR STATE BASED STATUTORY,
REGULATORY OR COMMON LAW CAUSE OF ACTION) RELATED TO ENVIRONMENTAL MATTERS OR
LIABILITY WITH RESPECT TO, OR AFFECTING, THE PROPERTY. PURCHASER REPRESENTS TO
SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH
INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF
AS TO THE CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OF, OR
CURATIVE ACTION TO BE TAKEN WITH RESPECT TO, ANY HAZARDOUS OR TOXIC SUBSTANCES
ON OR DISCHARGED FROM THE LAND OR THE IMPROVEMENTS, AND WILL RELY SOLELY UPON
SAME AND NOT UPON ANY INFORMATION PROVIDED BY, OR ON BEHALF OF, SELLER, ITS
AGENTS AND EMPLOYEES WITH RESPECT THERETO, OTHER THAN SUCH REPRESENTATIONS AND
WARRANTIES OF SELLER AS ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER FROM
AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER, AT ANY
TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR
PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS (INCLUDING, WITHOUT
LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY. PURCHASER AGREES THAT,
SHOULD ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING,
SUCH CLEANUP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF, AND SHALL
BE PERFORMED AT THE SOLE COST AND EXPENSE OF, PURCHASER.
          11.3. PURCHASER ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND
OTHER PROVISIONS CONTAINED IN THIS SECTION 11 WERE A MATERIAL FACTOR IN SELLER’S
ACCEPTANCE OF THE PURCHASE PRICE AND THAT SELLER IS UNWILLING TO SELL THE
PROPERTY TO PURCHASER UNLESS SELLER IS RELEASED AS EXPRESSLY SET FORTH ABOVE.
PURCHASER, WITH PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND
WAIVERS SET FORTH IN THIS AGREEMENT, AND

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

15



--------------------------------------------------------------------------------



 



UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. THE TERMS AND CONDITIONS OF
THIS SECTION 11 WILL EXPRESSLY SURVIVE THE CLOSING, WELL NOT MERGE WITH THE
PROVISIONS OF ANY CLOSING DOCUMENTS, AND WILL BE INCORPORATED INTO THE DEED.
     12. SELLER’S CLOSING DELIVERIES.
     At Closing (or such other times as may be specified below), Seller shall
deliver or cause to be delivered to Purchaser the following:
          12.1. Deed. A Deed, executed by Seller, and in recordable form,
conveying the Land and Improvements to Purchaser, subject to the Permitted
Exceptions.
          12.2. Assignment of Leases. Two (2) duly executed counterparts of an
Assignment and Assumption of Leases (the “Assignment of Leases”) in the form
attached hereto as Exhibit F.
          12.3. Assignment of Contracts. Two (2) duly executed counterparts of
an Assignment and Assumption of Contracts and Intangibles (an “Assignment of
Contracts”) in the form attached hereto as Exhibit G.
          12.4. Bill of Sale. Two (2) duly executed originals of a Bill of Sale
(the “Bill of Sale”) in the form attached hereto as Exhibit H.
          12.5. Keys. All keys in Seller’s possession to all locks located in
the Improvements.
          12.6. Affidavit of Title. An affidavit of title (or comparable “no
lien” statement), in form and substance reasonably acceptable to the Title
Company.
          12.7. Closing Statement. Two (2) duly executed counterparts of a
closing statement (the “Closing Statement”) conforming to the proration and
other relevant provisions of this Agreement, which Closing Statement shall be in
a form mutually and reasonably agreed upon by Seller and Purchaser.
          12.8. Entity Transfer Certificate. Entity Transfer Certification
confirming that Seller is a “United States Person” within the meaning of
Section 1445 of the Internal Revenue Code of 1986, as amended.
          12.9. Letter of Credit. If applicable, with respect to any security
deposits that are letters of credit, Seller shall, if the same are held by
Seller, (a) deliver to Purchaser at the Closing such letters of credit,
(b) execute and deliver such other instruments as the issuers of such letters of
credit shall reasonably require, and (c) cooperate with Purchaser to change the
named beneficiary under such letters of credit to Purchaser, so long as Seller
does not incur any additional liability or expense in connection therewith.

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

16



--------------------------------------------------------------------------------



 



          12.10. Notices to Tenants. Notices to each of the tenants under the
Leases, notifying them of the sale of the Land and Improvements and directing
them to pay all future rent as Purchaser may direct.
          12.11. Leases. Originals or certified copies of the Leases, which
certification shall be made, to Seller’s knowledge, subject to all of the terms,
conditions and limitations of Sections 8.2 and 8.3.
          12.12. Closing Date Certificate. For purposes of determining whether
the Representation Condition has been satisfied, Seller shall deliver to
Purchaser at Closing a certificate (the “Closing Date Certificate”) certifying
that all of the Seller Representations that were true and correct, in all
material respects, as of the Approval Date (as reflected in the Approval Date
Certificate) remain true and correct, as of the Closing Date and in all material
respects, except for changes and qualifications specified in such Closing Date
Certificate, such that the Closing Date Certificate is true and accurate in all
material respects. The representations, warranties and certifications contained
in the Closing Date Certificate shall be made by Seller to the standard of
knowledge, if any, contained herein for the applicable representations,
warranties or certifications and subject to all of the terms, conditions and
limitations contained in Sections 8.2 and 8.3 of this Agreement. Notwithstanding
anything contained herein to the contrary, if, as of the Closing, the
Representation Condition is not fulfilled for any reason or any Seller
Representations are not true and correct, in any material respect, Purchaser
may, in its sole discretion and as its sole remedy, hereunder, at law or in
equity, elect within five (5) days after Seller’s delivery of a Closing Date
Certificate indicating that the Representation Condition has not been met or
indicating that any of the Seller Representations are not true either to (aa)
terminate this Agreement by delivery of written notice to Seller not later than
the Closing Date, whereupon the Deposit shall be returned to Purchaser and
neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement; or
(bb) proceed to Closing and waive the failure of the Representation Condition.
     13. PURCHASER’S CLOSING DELIVERIES.
     At Closing (or at such other times as may be specified below), Purchaser
shall deliver or cause to be delivered to Seller the following:
          13.1. Closing Statement. Two (2) Closing Statements executed in
counterpart by Purchaser.
          13.2. Assignment of Leases. Two (2) Assignment of Leases executed in
counterpart by Purchaser.
          13.3. Assignment of Contracts. Two (2) Assignment of Contracts
executed in counterpart by Purchaser.
     14. PRORATIONS AND ADJUSTMENTS.
     Prorations shall be made as of the Closing Date as if Purchaser were in
title for the entire Closing Date provided that no later than 11:00 a.m. Central
Time on the Closing Date, the Purchase Price, plus or minus the prorations and
other adjustments hereunder, shall be received

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

17



--------------------------------------------------------------------------------



 



by the Title Company from Purchaser for disbursement to Seller by Federal
Reserve wire transfer of immediately available funds to an account designated by
Seller. If the net proceeds of the Purchase Price payable to Seller (after
adjustments and prorations) are not sent by Federal Reserve wire transfer in
immediately available funds and received by the Title Company from Purchaser for
disbursement to Seller on or prior to 11:00 a.m. Central Time on the Closing
Date, prorations shall be made as of the Closing Date as if Seller remained in
title as of the entire Closing Date, except that, to the extent such delay
results from Seller’s failure to provide deliveries or Seller’s default,
prorations shall be made pursuant to the preceding sentence. The following shall
be prorated and adjusted between Seller and Purchaser:
          14.1. Security Deposits. The amount of all cash security and any other
cash tenant deposits actually held by Seller, and interest due thereon, if any,
shall be credited to Purchaser.
          14.2. Utilities and Operating Expenses. To the extent not billed
directly to tenants, or paid as part of Additional Rent (as hereinafter defined)
or otherwise by tenants, water, electricity, sewer, gas, telephone and other
utility charges based, to the extent practicable, on final meter readings and
final invoices. Any operating expenses that are not paid by the tenants as
Additional Rent or otherwise shall be prorated between Purchaser and Seller,
with Seller receiving a credit for any operating expenses paid by Seller and
related to the period from and after Closing.
          14.3. Contracts. Amounts paid or payable under the Contracts other
than any Rejected Contracts shall be prorated.
          14.4. Assessments. To the extent not paid by tenants as a component of
Additional Rent or otherwise, all assessments, general or special, shall be
prorated as of the Closing Date, with Seller being responsible for any
installments of assessments that are due and payable prior to the Closing Date
and Purchaser being responsible for any installments of assessments that are due
and payable on or after the Closing Date.
          14.5. Base Rent. Purchaser will receive a credit at Closing for the
prorated amount of all base or fixed rent payable pursuant to the Leases and all
Additional Rents (collectively, “Rent”) previously paid to, or collected by,
Seller and attributable to any period following the Closing Date. Rents are
“Delinquent” when they were due prior to the Closing Date, and payment thereof
has not been made on or before the Closing Date. Delinquent Rent shall not be
prorated at Closing. All Rent collected by Purchaser or Seller from each tenant
from and after Closing will be applied as follows: (i) first, to Delinquent Rent
owed for the month in which the Closing Date occurs (the “Closing Month”),
(ii) second, to any accrued Rents owing to Purchaser, and (iii) third, to
Delinquent Rents owing to Seller for the period prior to Closing. Any Rent
collected by Purchaser and due Seller will be promptly remitted to Seller. Any
Rent collected by Seller and due Purchaser shall be promptly remitted to
Purchaser. Purchaser shall use reasonable efforts to collect Delinquent Rents
owed to Seller in the ordinary course of its business; provided, however, that
Seller hereby retains the right to pursue any tenant under the Leases for any
Rent and other sums due Seller for period attributable to Seller’s ownership of
the Property; and provided further, however, Seller (i) shall be required to
notify Purchaser in writing of Seller’s intention to commence or pursue any
legal proceedings; and (ii) shall not be permitted to commence or pursue any
legal proceedings against any tenant seeking eviction of such tenant or the
termination of the underlying Lease. “Additional Rents” shall mean any and all
amounts due from tenants for

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

18



--------------------------------------------------------------------------------



 



operating expenses, common area maintenance charges, taxes, shared utility
charges, management fees, insurance costs, other comparable expenses and
pass-through charges and any other tenant charges. The provisions of this
Section 14.5 shall survive the Closing and the delivery of any conveyance
documentation.
          14.6. Taxes. Ad valorem real estate and personal property taxes with
respect to the Land and the Improvements shall be prorated as of the Closing
Date, based on the most currently available final tax bill and on a cash basis
for the calendar year in which the Closing occurs, regardless of the year for
which such taxes are assessed.
          14.7. Other. Such other items as are customarily prorated in
transactions of this nature shall be ratably prorated.
          14.8. Adjustments. In the event any prorations made pursuant hereto
shall prove incorrect for any reason whatsoever, or in the event the prorations
set forth above are estimated on the most currently available (rather than based
on the actual final) bills, either party shall be entitled to an adjustment to
correct the same provided that it makes written demand on the other within
twelve (12) months after the Closing Date. The provisions of this Section 14.8
shall survive Closing.
     15. CLOSING EXPENSES.
     Seller shall only pay for any state and county transfer taxes, the premium
for the Title Policy and one-half of the cost of any escrows hereunder.
Purchaser shall pay for one-half of any escrow costs hereunder, the cost of
recording the Deed, the cost of “extended form coverage” and any endorsements to
the Title Policy, the cost of any Updated Survey, any mortgage or recording
taxes and any municipal transfer taxes.
     16. DESTRUCTION, LOSS OR DIMINUTION OF PROPERTY.
     If, prior to Closing, all or any portion of any or all of the Land and the
Improvements is damaged by fire or other natural casualty (collectively
“Damage”), or is taken or made subject to condemnation, eminent domain or other
governmental acquisition proceedings (collectively “Eminent Domain”), then:
          16.1. If the aggregate cost of repair or replacement or the value of
the Eminent Domain (collectively, “repair and/or replacement”) is $100,000.00 or
less, in the opinion of Purchaser’s and Seller’s respective engineering
consultants, Purchaser shall close and take the Property as diminished by such
events, with an assignment by Seller of (a) any casualty insurance proceeds
(together with a credit from Seller to Purchaser of the full amount of any
deductible not paid directly by Seller) or (b) condemnation proceeds, and in the
case of either (a) or (b), less any amounts reasonably incurred by Seller to
repair the Property and collect the insurance proceeds or condemnation award.
          16.2. If the aggregate cost of repair and/or replacement is greater
than $100,000.00, in the opinion of Purchaser’s and Seller’s respective
engineering consultants, then Purchaser, at its sole option, may elect either to
(i) terminate this Agreement by written notice to Seller delivered within ten
(10) days after Purchaser is notified of such Damage or Eminent

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

19



--------------------------------------------------------------------------------



 



Domain, in which event the Deposit shall be returned to Purchaser and neither
party shall have any further liability to the other hereunder, except for those
liabilities that expressly survive a termination of this Agreement; or
(ii) proceed to close and take the Property as diminished by such events,
together with an assignment of the proceeds of Seller’s casualty insurance
(together with a credit from Seller to Purchaser of the full amount of any
deductible not paid directly by Seller) for all Damage (or condemnation awards
for any Eminent Domain), less any amounts reasonably incurred by Seller to
repair the Property and collect the insurance proceeds or condemnation award.
          16.3. In the event of a dispute between Seller and Purchaser with
respect to the cost of repair and/or replacement with respect to the matters set
forth in this Section 16, an engineer designated by Seller and an engineer
designated by Purchaser shall select an independent engineer licensed to
practice in the jurisdiction where the Property is located who shall resolve
such dispute. All fees, costs and expenses of such third engineer so selected
shall be shared equally by Purchaser and Seller.
     17. DEFAULT.
          17.1. Default by Seller. If Seller is in material default under any of
the covenants and agreements of Seller hereunder, Purchaser may either
(i) terminate Purchaser’s obligations under this Agreement by written notice to
Seller, in which event (a) the Deposit shall be returned to Purchaser and
(b) upon Purchaser’s receipt of the Deposit, this Agreement shall terminate and
neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement; or
(ii) Purchaser may file an action for specific performance. Purchaser shall have
no other remedy for any default by Seller. In the event of the failure of any
condition precedent to Purchaser’s obligation to close expressly herein set
forth, or in the event of the untruth or inaccuracy, in any material respect, of
any Seller Representation as of the Contract Date (subject to the limitations
contained in Sections 8.4 and 12.122), Purchaser’s sole remedy hereunder, at law
or in equity, shall be to terminate this Agreement by delivery of written notice
to Seller on or prior to Closing (or such sooner date as may be herein
specified), in which event the Deposit shall be returned to Purchaser, and
neither party shall have any further liability hereunder except for those
liabilities that expressly survive a termination of this Agreement.
          17.2. Default by Purchaser. In the event Purchaser defaults in its
obligations to close the purchase of the Property, or in the event Purchaser
otherwise materially defaults hereunder, then (i) Seller shall be entitled to
(and shall) receive the Deposit as fixed and liquidated damages, this Agreement
shall terminate and neither party shall have any further liability hereunder,
except for those liabilities which expressly survive the termination of this
Agreement and (ii) Purchaser shall immediately direct the Title Company, in
writing, to pay the Deposit to Seller. Seller shall have no other remedy for any
default by Purchaser, including any right to damages. PURCHASER AND SELLER
ACKNOWLEDGE AND AGREE THAT: (1) THE AMOUNT OF THE DEPOSIT IS A REASONABLE
ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE
SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE
PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT
OF PURCHASER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A
DEFAULT OF PURCHASER

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

20



--------------------------------------------------------------------------------



 



UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE;
(3) PURCHASER SEEKS TO LIMIT ITS LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF
THE DEPOSIT IN THE EVENT THIS AGREEMENT IS TERMINATED AND THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER
UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE DEPOSIT SHALL BE AND CONSTITUTE
VALID LIQUIDATED DAMAGES. In the event Purchaser advises Seller that Purchaser
is unable or unwilling to proceed to Closing on or prior to the Closing Date,
Seller shall be entitled to immediately collect the Deposit and shall not be
obligated to proceed to Closing and present the Deed and the other conveyance
documents as a condition to collecting the Deposit. All of the foregoing shall
be without limitation upon the rights and remedies of Seller hereunder, at law
or in equity, in the event of a default by Purchaser pursuant to Sections 6.1,
6.2, 6.3, 19 or 22 or any covenant, agreement, indemnity, representation or
warranty of Purchaser that survives the Closing or the termination of this
Agreement.
     18. SUCCESSORS AND ASSIGNS.
     Neither party shall assign this Agreement without the prior written consent
of the other, except that Seller may assign its interest in and obligations
under this Agreement to a so-called “Qualified Intermediary” in order to
accomplish the Exchange. Notwithstanding the foregoing, Purchaser may assign all
of its rights, title, liability, interest and obligation pursuant to this
Agreement to one or more entities affiliated with Purchaser provided that (i) no
such assignment shall act to release Purchaser hereunder and (ii) Purchaser
provides Seller with a copy of a written assignment agreement between Purchaser
and its affiliate, which instrument shall be in form reasonably acceptable to
Seller.
     19. LITIGATION.
     In the event of litigation between the parties with respect to the
Property, this Agreement, the performance of their respective obligations
hereunder or the effect of a termination under this Agreement, the losing party
shall pay all costs and expenses incurred by the prevailing party in connection
with such litigation, including, but not limited to, reasonable attorneys’ fees
of counsel selected by the prevailing party. Notwithstanding any provision of
this Agreement to the contrary, the obligations of the parties under this
Section 19 shall survive termination of this Agreement or the Closing and the
delivery of any conveyance documentation.
     20. NOTICES.
     Any notice, demand or request which may be permitted, required or desired
to be given in connection therewith shall be given in writing and directed to
Seller and Purchaser as follows:

         
 
  Seller:   First Industrial Realty Trust, Inc.
 
      311 South Wacker Drive, Suite 4000
 
      Chicago, Illinois 60606
 
      Attn: Mr. Steve Janowiak
 
      Facsimile: (312) 895-9479

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

21



--------------------------------------------------------------------------------



 



         
 
  With a copy to    
 
  its attorneys:   Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
 
      333 West Wacker Drive, Suite 2700
 
      Chicago, Illinois 60606
 
      Attn: Michael R. Hall
 
      Facsimile: (312) 984-3150
 
       
 
  Purchaser:   Northfield Laboratories
 
      1200 Business Center Drive
 
      Mt. Prospect, Illinois 60056
 
      Attn: Jack Kogut
 
      Facsimile: (847) 864-0545
 
       
 
  With a copy to    
 
  its attorneys:   Baker & McKenzie LLP
 
      One Prudential Plaza
 
      130 E. Randolph Drive, Suite 3500
 
      Chicago, Illinois 60601
 
      Attn: Christopher L. Kopecky
 
      Facsimile: (312) 698-2337

     Notices shall be deemed properly delivered and received: (i) when and if
personally delivered; or (ii) one (1) business day after deposit with Federal
Express or other comparable commercial overnight courier; or (iii) the same day
when sent by confirmed facsimile before 5:00 p.m. (Central Time). Notices may be
delivered on behalf of the parties by their respective attorneys.
     21. BENEFIT.
     This Agreement is for the benefit only of the parties hereto and no other
person or entity shall be entitled to rely hereon, receive any benefit herefrom
or enforce against any party hereto any provision hereof.
     22. BROKERAGE.
     Each party hereto represents and warrants to the other that it has dealt
with no brokers or finders in connection with this transaction, except for
Trammell Crow Company and Cushman & Wakefield (collectively, “Broker”). Seller
shall pay any brokers’ commission due to Broker pursuant to the terms of a
separate agreement between Seller and Broker. Seller hereby indemnifies,
protects, defends and holds Purchaser and the Purchaser’s Indemnified Parties
harmless from and against all Losses suffered or incurred by any or all of
Purchaser and the Purchaser’s Indemnified Parties resulting from the claims of
any broker, finder or other such party (including Broker) in connection with the
transactions contemplated by this Agreement claiming by, through or under the
acts or agreements of Seller. Purchaser hereby indemnifies, protects, defends
and holds Seller and the Seller Indemnified Parties harmless from and against
all Losses suffered or incurred by any or all of Seller and the Seller
Indemnified Parties resulting from the claims of any broker, finder or other
such party (excluding Broker) in connection with

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

22



--------------------------------------------------------------------------------



 



the transactions contemplated by this Agreement claiming by, through or under
the acts or agreements of Purchaser. The obligations of the parties pursuant to
this Section 22 shall survive any termination of this Agreement.
     23. MISCELLANEOUS.
          23.1. Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the transaction contemplated
herein, and all prior or contemporaneous oral agreements, understandings,
representations and statements, and all prior written agreements,
understandings, letters of intent and proposals are merged into this Agreement.
Neither this Agreement nor any provisions hereof may be waived, modified,
amended, discharged or terminated except by an instrument in writing signed by
the party against which the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument.
          23.2. Time of the Essence. Time is of the essence of this Agreement.
If any date herein set forth for the performance of any obligations by Seller or
Purchaser or for the delivery of any instrument or notice as herein provided
should be on a Saturday, Sunday or legal holiday, the compliance with such
obligations or delivery shall be deemed acceptable on the next business day
following such Saturday, Sunday or legal holiday. As used herein, the term
“legal holiday” means any state or federal holiday for which financial
institutions or post offices are generally closed in the State of Illinois for
observance thereof.
          23.3. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Illinois.
          23.4. Partial Invalidity. The provisions hereof shall be deemed
independent and severable, and the invalidity or partial invalidity or
enforceability of any one provision shall not affect the validity of
enforceability of any other provision hereof.
          23.5. No Recording. Neither this Agreement nor any memorandum thereof
shall be recorded and the act of recording by Purchaser shall be deemed a
default by Purchaser hereunder.
          23.6. Counterparts; Facsimile. This Agreement may be executed in
multiple counterparts and shall be valid and binding with the same force and
effect as if all parties had executed the same Agreement. A fully executed
facsimile copy of this Agreement shall be effective as an original.
          23.7. Construction of Agreement. In construing this Agreement, all
headings and titles are for the convenience of the parties only and shall not be
considered a part of this Agreement. Whenever required by the context, the
singular shall include the plural and the masculine shall include the feminine
and vice versa. This Agreement shall not be construed as if prepared by one of
the parties, but rather according to its fair meaning as a whole, as if both
parties had prepared it. All Exhibits attached hereto are incorporated in this
Agreement by reference thereto.

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

23



--------------------------------------------------------------------------------



 



          23.8. No Oral Modification or Waiver. This Agreement may not be
changed or amended orally, but only by an agreement in writing. No waiver shall
be effective hereunder unless given in writing, and waiver shall not be inferred
from any conduct of either party.
          23.9. Survival. Only those covenants, agreements, undertakings and
representations and warranties of Seller that expressly survive Closing pursuant
to the terms of the Agreement shall survive Closing and the delivery of any
conveyance documentation for the period herein set forth and all of the other
covenants, agreements, undertakings and representations and warranties of Seller
contained herein shall not survive Closing and shall merge into the conveyance
documentation delivered at Closing.
          23.10. No Reliance. This Agreement represents the full and complete
agreement between Seller and Purchaser. Any representations, warranties,
promises or conditions, whether written or oral, not specifically incorporated
(by reference or otherwise) into this Agreement shall not be binding upon either
of the parties hereto, and each of the parties hereto acknowledges that it has
not relied upon, in entering into this Agreement, any representation, warranty,
promise or condition not specifically set forth in this Agreement. All
discussions, negotiations and writings have been and are merged into this
Agreement.
[Signature Page to Follow]

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement of
Purchase and Sale on the date first above written.

                  SELLER:
 
                FIRST INDUSTRIAL, L.P., a Delaware limited partnership
 
                By:   First Industrial Realty Trust, Inc., a Maryland
corporation, its general partner
 
           
 
      By:   /s/ Donald R. Stoffle
 
                    Name: Donald R. Stoffle         Its: Authorized Signatory

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(7)

S-1



--------------------------------------------------------------------------------



 



              PURCHASER:
 
            NORTHFIELD LABORATORIES, INC.,
a Delaware corporation
 
       
 
  By:   /s/ Jack Kogut
 
            Name: Jack Kogut     Its: Sr Vice President

Agreement of Purchase and Sale — 1200 Business Center Drive Mt. Prospect IL(6)

S-2